Citation Nr: 1140761	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-17 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado, wherein the RO granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder, and assigned a 50 percent disability rating, effective from June 20, 2005.  The Veteran subsequently disagreed with the 50 percent rating assigned to his service-connected PTSD.  He perfected a timely appeal on this claim in June 2007.  

In a February 2011 decision, the Board concluded that the criteria for a disability evaluation for PTSD, with major depressive disorder, of 70 percent had been met for the entire initial rating period from June 20, 2005.  The Board also noted that in light of the Veteran's contentions that his service-connected PTSD prevented him from being able to obtain or maintain substantially gainful employment, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board assumed jurisdiction over the TDIU claim and remanded it to the RO for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

In November 2010, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  







FINDINGS OF FACT

1.  Service connection is in effect for PTSD, with major depressive disorder, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; an appendectomy scar, rated as noncompensable; and tinea nail, tinea pedis, rated as noncompensable.  Service connection is also in effect for Morton's neuroma/metatarsalgia, rated as noncompensable, effective from April 30, 2002; however, service connection was severed, effective September 30, 2005.  A combined disability rating of 70 percent has been in effect since June 20, 2005.       

2.  The record does not show that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.655, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2006 and February 2011 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2006 and February 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  The Board recognizes that written notice was provided in February 2011, after the decision that is the subject of this appeal.  However, despite any timing deficiency with respect to this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for a TDIU disability rating, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.           

The Board notes that the Court had previously held that, with respect to claims for an increased rating, which includes a TDIU claim, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473.  The Board finds that the March 2006 and the February 2011 letters substantially satisfy the current notifications requirements for the TDIU claim.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the rule of prejudicial error.         


The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA examination in July 2011, which was thorough in nature and, when considered with the other relevant evidence of record, is adequate for the purposes of deciding this claim.  That is, the Board finds that the medical evidence of record is sufficient to resolve this appeal.  Accordingly, VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.





II.  Criteria and Analysis

A total rating based on unemployability due to service- connected disabilities may be granted if the service- connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The essential inquiry is "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is in receipt of service connection for PTSD with major depressive disorder, rated as 70 percent disabling.  Service connection is also in effect for tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; an appendectomy scar, rated as noncompensable; and tinea nail, tinea pedis, rated as noncompensable.  Service connection was also in effect for Morton's neuroma/metatarsalgia, rated as noncompensable, effective from April 30, 2002; however, service connection was severed, effective September 30, 2005.  A combined disability rating of 70 percent has been in effect since June 20, 2005.  Thus, the Board finds that the schedular requirements for the assignment of a TDIU set forth in 38 C.F.R. § 4.16(a) are met.  

In this case, the Veteran maintains that his service-connected PTSD prevents him from being able to obtain or maintain substantially gainful employment.  With respect to his other service-connected disabilities, he has not made any contentions regarding those disabilities and their impact on his employability.  Given that there is no evidence of record showing that the Veteran's tinnitus, bilateral hearing loss, appendectomy scar, tinea nail, tinea pedis, and Morton's neuroma/metatarsalgia, interfere with his ability to maintain employment, the Board now turns to whether the Veteran's PTSD, with major depressive disorder, alone precludes him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.

In August 2005, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran reported that after his discharge, he worked as a truck driver and wood worker for the Federal Government from 1987 to 1998.  He noted that due to a back injury, he was forced to take disability retirement.  The Veteran indicated that over the past three years, he had worked as a school bus driver because it was the only job that he could find that he enjoyed and allowed him to work for only a couple of hours at a time, and then he could go home and rest his back.  According to the Veteran, he had nightmares and was irritable.  After the mental status evaluation, the examiner diagnosed the Veteran with PTSD, moderate, and major depressive disorder secondary to PTSD and back pain.  The examiner assigned a Global Assessment of Functioning (GAF) score of 65.

In a private medical statement from T.F.R., MSW, LCSW, a Veterans Readjustment Counselor at the Vet Center, dated in April 2006, Mr. R. stated that the Veteran had not given him the impression that his work life was significantly impacted by his PTSD, although the Veteran had indicated that it had impacted him when he worked less independently.  According to the Veteran, he experienced depression, irritability, and excessive anger.  The Veteran described a recent incident when he stopped in his lane on an active road in order to confront another driver whom he felt was following him too closely.  Mr. R. stated that the aforementioned incident reflected a degree of impaired impulse control.  In that the Veteran was currently employed as a bus driver, that may reflect a measure of occupational impairment.  The Veteran had appeared to have otherwise structured his life and social contacts to minimize, through avoidance, circumstances he had found stressful; otherwise, Mr. R. indicated that the Veteran's coping would likely be less effective than it currently appeared.   

In a statement from the Veteran, dated in May 2006, he stated that he had worked for the Federal Government from 1987 to 1998, as a warehouse worker and driver.  He indicated that he was depressed a lot and did not work well with others.  The Veteran noted that he worked better when he could work by himself.  He reported that he got into a lot of hollering fights and that he "lost it" with his bosses several times.  The Veteran submitted copies of memorandums from his former employer, dated in January 1993 and March 1994, in which his behavioral problems were discussed.  In the memorandums, it was noted that the Veteran had been "a participant in incidents with loud, angry, aggressive, perhaps abusive behavior."  The Veteran noted that at present, he worked part-time driving a school bus.  According to the Veteran, he had "lost it" with the children on the bus and that the only reason why he had not lost his job was because he had not been reported.    

In a lay statement from the Veteran's wife, Mrs. H., dated in May 2006, Mrs. H. stated that the Veteran's work history was "precarious at best."  While working for the Federal Government, the Veteran had almost daily confrontations with his co-workers and supervisors.  Mrs. H. indicated that the Veteran's work history added a "huge amount of stress" to the family because it was clear that he could not be counted on to provide a steady income.  According to Mrs. H., when the Veteran became upset about something, he dwelled on it for a long time and lashed out at everyone with humiliating comments and threats.  

In the Veteran's substantive appeal (VA Form 9), dated in June 2007, he stated that his service-connected PTSD with major depressive disorder had severely affected him employment.  He noted that he was currently unemployed because of his angry outbursts.  According to the Veteran, he was recently fired from his job with the school district driving a bus.  

In October 2008, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim.  At that time, he stated that he had been forced to terminate his job as a school bus driver because of continued failure to follow rules and angry outbursts. He attached copies of e-mails and letters from his personnel file that documented his inappropriate behavior, which included not following route stops and insubordination.

A VA examination was conducted in February 2009.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that the Veteran took medication for his PTSD with depressive disorder and that he had acquired better coping skills through counseling.  The Veteran was not currently employed.  Following the mental status evaluation, the Veteran was diagnosed with the following: (Axis I) PTSD; major depressive disorder, and (Axis V) GAF score of 65.  The examiner stated that the Veteran had lost several jobs over angry outbursts, and that his marriage was troubled for the same reason.  The Veteran avoided social contact and instead, chose solitary activities.  In regard to the question as to whether there was total occupational and social impairment due to the Veteran's PTSD with depressive disorder, the examiner responded "no."  However, the examiner noted that due to the Veteran's PTSD symptomatology, he had reduced reliability and productivity, and difficulty in maintaining relationships particularly at work.  The Veteran had impaired judgment, angry outbursts, disturbance of mood, and poor impulse control.

In April 2009, the examiner from the February 2009 VA examination provided an addendum to the examination report.  The examiner stated that the Veteran would be able to maintain employment in a loosely supervised sedentary setting which required little contact with the public.  According to the examiner, the Veteran's PTSD and depression had resulted in occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbance of mood, difficulty in establishing and maintaining effective work and social relationships, and angry outbursts.

In July 2011, the Veteran underwent a VA psychiatric evaluation.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  Following the mental status evaluation, the diagnoses were the following: (Axis I) PTSD; major depressive disorder, (Axis III) hypothyroidism; degenerative disc disease with chronic pain, (Axis IV) psychosocial and environmental problems including recent divorce and selling of house within last year, and (Axis V) GAF score of 55.  The examiner stated that the Veteran's PTSD symptomatology continued to cause some social impairment (recent divorce, good social skills but interpersonal conflict due to irritability).  The Veteran was retired but prior to retirement, he had difficulties in workplace settings that required interactions with others.  Due to the Veteran's PTSD, with major depressive disorder, the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.      

With respect to the Veteran's educational and occupational history, the examiner stated that the Veteran had completed high school and two years of trade school (drafting and computer information system).  After the Veteran's discharge from the military, he drove a cement truck for three months and then had a drafting job for 10 years.  When his drafting job ended due to the office closing, he worked at a warehouse where he had to work with other people.  The Veteran had problems working with other people and was fired.  He was fired from additional jobs where he had to work with other people.  The Veteran subsequently worked for the Federal Government for 10 years.  However, he continued to have problems interacting with other people and had to attend a three-day class for anger management.  He hurt his back during this time and eventually was placed on disability retirement.  The Veteran then worked as a school bus driver for five years but was terminated due to interpersonal problems.  To summarize, the examiner stated that the Veteran did poorly at any job that required interaction with others due to his temper.  However, he did well at the two jobs that allowed him to work by himself (draftsman and woodworker).  The Veteran was working successfully as a woodworker at the end of his career but was forced to stop due to physical problems (medically retired due to back problems).  Thus, in light of the above, the examiner concluded that it was at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD with major depressive disorder did not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  According to the examiner, the Veteran's employment history revealed that he consistently had trouble in any work environment which required frequent interactions with others due to PTSD symptoms of irritability and hypervigilance.  However, the Veteran's employment history revealed that he was successful in maintaining long term gainful employment in the two work settings that allowed him to work independently (draftsman and woodworker).  The Veteran's work in those two jobs was only terminated due to non-psychiatric causes; as a draftsman, his shop was closed and he was transferred to a new position, and as a woodworker, he was medically retired due to a back condition.  With respect to the Veteran's job as a woodworker, if the Veteran had not injured his back, it was more likely than not that he would have continued to be successfully employed as a woodworker.  According to the examiner, that was a fairly common scenario for a veteran with PTSD.  Symptoms of PTSD (including hypervigilance and irritability) limited employment activity in a work setting that required many interactions with others (including the general public, co-workers, and supervisors).  However, that would not prevent veterans from maintaining gainful employment in settings that did not require many interactions with others.  Many veterans with PTSD were able to function successfully in occupational settings such as long haul truck driver, rural postal carrier, or delivery man, self-employed repairman, etc., as those settings did not require frequent interpersonal interactions.     

In the instant case, the fact that the Veteran's service-connected PTSD with major depressive disorder is evaluated as 70 percent disabling indicates recognition by VA that there is present significant resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  In this regard, the Veteran's service-connected PTSD is rated under Diagnostic Code 9411 and is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130.  Under the Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Such a rating, however, is not dispositive of the question of whether service-connected disability precludes the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

Notwithstanding the Veteran's current unemployment, such unemployment is not dispositive of the question of whether the Veteran's service connected disability precludes all forms of substantially gainful employment consistent with his education and employment background.  In July 2011, VA obtained a medical examination and opinion as to the Veteran's TDIU entitlement.  The examiner specifically opined that it was at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD with major depressive disorder did not preclude him from securing and following substantially gainful employment consistent with his education and occupational experienced.  The examiner noted that although the Veteran did poorly at any job that required interaction with others, the examiner also indicated that the Veteran was successful in maintaining employment in settings that allowed him to work independently.  According to the examiner, the reasons why the Veteran's employment had been terminated in the past were due to non-psychiatric causes, such as when he medically retired due to a back condition.  In addition, the Board also notes that in a February 2009 VA examination report, and addendum to the report, dated in April 2009, the examiner stated that the Veteran did not have total occupational and social impairment due to his PTSD with depressive disorder.  In this regard, he specifically noted that the Veteran would be able to maintain employment in a loosely supervised sedentary setting which required little contact with the public.  Moreover, in a private medical statement from Mr. T.R., dated in April 2006, Mr. R. stated that although the Veteran had indicated that his PTSD had impacted him when he worked less independently, he had not given the impression that his work life was significantly impacted by his PTSD.  These opinions oppose, rather than support, the Veteran's claim.  

The Board recognizes that the Veteran has presented evidence that he lost his most recent job as a school bus driver due to his PTSD symptomatology.  However, the Board observes that his job as a bus driver involved interaction with other people.  As noted above by the VA examiners, that was the type of job that the Veteran was not well suited for due to his PTSD.  However, as reported by the VA examiners, the Veteran was successful in settings where he worked independently.   

Taking into account all of the evidence of record, and relying on the medical opinion of the July 2011 examiner, the Board finds that the evidence does not warrant award of TDIU.  The Board recognizes that the Veteran is currently unemployed.  However, the ultimate question is whether the Veteran, because of his service-connected psychiatric disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  In this regard, while there is indication that his employment options are limited, there has been no finding by a medical professional, and the evidence does not indicate, that the Veteran has been unable to secure or follow all forms of substantially gainful occupation consistent with his education and employment background solely as a result of his service-connected disability.    

In view of the foregoing, the Board finds that the preponderance of the evidence of record does not show that the Veteran's service-connected PTSD with major depressive disorder, and/or any of his other service-connected disabilities, preclude him from maintaining substantially gainful employment consistent with his education and occupational experience, and as such, entitlement to TDIU is not warranted.  The Board is cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


